DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 11/21/2018. 
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/21/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by 

Claim Objections
Examiner notes that the instant specification, para. [0056] states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” 
However, the claim language of claim 15 should be amended to include a “non-transitory” computer readable medium for clarity and to disclaim the non-statutory subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (See MPEP 2106).

Step 1:
With respect to independent claim 1, applying step 1, the preamble (“A computer-implemented method comprising: ”) of independent claim 1, claim a method, as such this claim fall within the statutory categories of a process respectively.
Step 2A, prong one:
In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim 1 recites:

obtaining, by a processor, first data indicating tier attributes of a plurality of resources of an entity (mere data gathering– MPEP 2106.05(g)(3)); 
obtaining, by the processor, second data indicating function attributes of the plurality of resources (mere data gathering– MPEP 2106.05(g)(3)) ; 
obtaining, by the processor, third data indicating productivity attributes of the plurality of resources (mere data gathering– MPEP 2106.05(g)(3)); 
training, by the processor, a model based on the first data, the second data, and the third data (mental process – observation, evaluation, judgment, opinion), 
wherein the model represents one or more transitions of the plurality of resources over time, and the transitions of the plurality of resources are based on the tier attribute, the function  attribute, and the productivity attribute of the plurality of resources (mental process – observation, evaluation, judgment, opinion); 
receiving, by the processor, a set of controls comprising at least an objective to optimize  a performance of the entity (mere data gathering where the data simply represents the targeted optimization variable  – MPEP 2106.05(g).); 
generating, by the processor, a controlled model by integrating the set of controls into the model (mental process – observation, evaluation, judgment, opinion); and 
determining, by the processor, a set of outcomes from the controlled model, wherein the set of outcomes comprises at least a set of transitions relating to the plurality of resources, and the set of transitions optimizes the performance of the entity (mental process – observation, evaluation, judgment, opinion). 
training, by the processor, a model based on the first data, the second data, and the third     data” are an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally with the use of pen and paper perform some “pre-processing operation” on the data.
The limitation of “wherein the model represents one or more transitions of the plurality of resources over time, and  the transitions of the plurality of resources are based on the tier attribute, the function  attribute, and the productivity attribute of the plurality of resources;” are an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally make a prediction (model) based on the variables over time.
The limitation of “generating, by the processor, a controlled model by integrating the set of controls into the  model;” are an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally with the use of pen and paper perform some generate a basic model based on the data sets, as the claim under BRI does not include specifics that would preclude one of ordinary skill from mentally determining some relationship between the data (model).
The limitation of “determining, by the processor, a set of outcomes from the controlled model, wherein the set of outcomes comprises at least a set of transitions relating to the plurality of resources, and the set of transitions optimizes the performance of the entity.” are an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally determine if a criteria has been met and determine a result.
Step 2A, prong two:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity-data gathering. In particular, the claim recites the additional limitations:  “A computer-implemented method comprising:” (general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h).) Further recites additional element- using a processor to perform: “ obtaining, by a processor, first data indicating tier attributes of a plurality of resources of an entity; obtaining, by the processor, second data indicating function attributes of the plurality of resources; obtaining, by the processor, third data indicating productivity attributes of the plurality of resources;;” “training, by the processor, a model based on the first data, the second data, and the third data ;” ”receiving, by the processor, a set of controls comprising at least an objective to optimize  a performance of the entity;” ”generating, by the processor, a controlled model by integrating the set of controls into the  model ;” and “determining, by the processor, a set of outcomes from the controlled model, wherein the set of outcomes comprises at least a set of transitions relating to the plurality of resources, and the set of transitions optimizes the performance of the entity.” (insignificant extra-solution activity – merely using generic computer components MPEP 2106.05(d)) such that limitation it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., processor(s) MPEP 2106.05(f) mere apply it). Furthermore, the additional “ obtaining, by a processor, first data indicating tier attributes of a plurality of resources of an entity; obtaining, by the processor, second data indicating function attributes of the plurality of resources; obtaining, by the processor, third data indicating productivity attributes of the plurality of resources;;” “receiving, by the processor, a set of controls comprising at least an objective to optimize  a performance of the entity; ;” are directed towards mere data gathering/output MPEP 2106.05(g).
These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. 
The claim, as a whole, is linked to computer and by a processor model analysis, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actually affecting or implementing the resulting by a processor the outcome data format (i.e., attributes in three different data set - data gathering format). Thus, the claim does not integrate the identified abstract ideas into a practical application.
Step 2B:
Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. Use of a machine (i.e., processor) that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. (See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “A computer-implemented method comprising:” (preamble) additional limitation is considered directed towards field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h). Further recites additional element- using a processor to perform: “ obtaining, by a processor, first data indicating tier attributes of a plurality of resources of an entity; obtaining, by the processor, second data indicating function attributes of the plurality of resources; obtaining, by the processor, third data indicating productivity attributes of the plurality of resources;;” “training, by the processor, a model based on the first data, the second data, and the third data ;” ”receiving, by the processor, a set of controls comprising at least an objective to optimize  a performance of the entity;” ”generating, by the processor, a controlled model by integrating the set of controls into the  model ;” and “determining, by the processor, a set of outcomes from the controlled model, wherein the set of outcomes comprises at least a set of transitions relating to the plurality of resources, and the set of transitions optimizes the performance of the entity.” (insignificant extra-solution activity – merely using generic computer components MPEP 2106.05(d)) such that limitation it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., processor(s) MPEP 2106.05(f) mere apply it) which is not significantly more, see above citations to MPEP for Berkheimer support. Furthermore, as Berkheimer evidence that the claim elements include obtaining steps (data gathering steps): “obtaining, by a processor, first data indicating tier attributes of a plurality of resources of an entity; obtaining, by the processor, second data indicating function attributes of the plurality of resources; obtaining, by the processor, third data indicating productivity attributes of the plurality of resources; ” are well understood, routine, and conventional, MPEP 2106.05(g) provides support that mere data gathering and output are well understood, routine, and conventional. Further claim element: “receiving, by the processor, a set of controls comprising at least an objective to optimize  a performance of the entity” (mere data gathering where the data simply represents the targeted optimization variable  – MPEP 2106.05(g).);  As 
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
Claims 2-8 are dependent on independent claim 1 respectively and includes all the limitations of claim 1.
Claim 2 recites “wherein the model is based on a time inhomogeneous Markov chain.” (mathematical concept – abstract idea). The claim language provides that the underlying model is directed to an abstract idea, a mathematical concept (i.e., Markov chain). The claim does not include additional elements that integrate the abstract idea into a practical application nor are there additional elements sufficient to amount to significantly more than the judicial exception because there are no additional elements and the claim elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claim 3 recites “wherein the first data comprises a quantified tier of the tier attributes of the plurality of resources.;” (mental process - merely identifying the what the underlying data represents). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claim 4 recites “wherein the second data comprises a competency level of each function among the function attributes possessed by each resource among the plurality of resources(mental process - merely identifying the what the underlying data represents). The claim does not include additional “wherein the second data comprises a competency level of each function among the function attributes possessed by each resource among the plurality of resources.” are well understood, routine, and conventional, Examiner takes Official Notice that the “function”, “attributes” and “resources” are well known format types in the modeling industry and in support of the Official Notice, Examiner provides (Lu: para. [0002] detailing “the tiers of resources are defined by multi - dimensional and oftentimes high - dimensional attributes , such as , a software engineer of a particular tier may be an expert in a first function ( e.g. , a programming language ) and may be proficient in a second function . The movements of the resources between different tiers , and also the progression and regression of attributes.” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claim 5 recites “wherein the productivity attributes are based on historical data relating to performance of the plurality of resources.” (mental process – observation, evaluation, judgment, opinion). The claim does not include claim elements that would include a claimed applied practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claim 6 recites “wherein the set of outcomes indicate at least one of”: “a recommendation to add at least one resource of a particular attribute to the plurality of resources, the particular attribute comprising at least one of the tier attribute, the function attribute, and the productivity attribute; a recommendation to modify at least one composition of resources in the entity; and a recommendation to assign different tasks to at least one composition of the resources in the entity. (mental process – observation, evaluation, judgment, opinion).
The claim language provides that the underlying mathematical concept and mental process to support a conclusion that an additional element  (i.e., recommendation to add, recommendation to modify, recommendation to assign) towards an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claim 7 recites “determining an amount of resources of the plurality of resources exceeds a threshold; (mental process – observation, evaluation, judgment, opinion) and applying an approximation technique on the model to determine the set of outcomes” (mathematical concepts – merely defining set of outcomes (i.e., data)). The claim language provides that the underlying mathematical concept and mental process to support a conclusion that an additional element (i.e., approximation technique) towards an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea and is rejected as not patent eligible under 35 U.S.C. 101. 
Claim 8 recites “further comprising retraining the model using the set of outcomes” (mental process – observation, evaluation, judgment, opinion). The claim language provides that the underlying mental process is performed by generic computer components and merely identifies the “model” of 

Step 1:
With respect to independent claim 9, applying step 1, the preamble (“A system comprising:”) of independent claim 9, claim a system, as such this claim fall within the statutory categories of a machine respectively.
Step 2A, prong one:
In order to apply step 2A, a recitation of claim 9 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim 9 recites:
A system comprising: (preamble)
a memory device configured to store a database that comprises (This claim element includes a generic computer component. ): 
first data indicating tier attributes of a plurality of resources of an entity (This claim element includes all the limitations of claim 1.);
second data indicating function attributes of the plurality of resources (This claim element includes all the limitations of claim 1.);
claim 1.);
a hardware processor configured to be in communication with the memory device (This claim element includes a generic computer component.), the hardware processor being configured to (This claim element includes a generic computer component.) : 
obtain the first data, the second data, and the third data from the memory device; (This claim element includes all the limitations of claim 1.) 
train a model based on the first data, the second data, and the third data (This claim element includes all the limitations of claim 1.),
wherein the model represents one or more transitions of the plurality of resources over time  and the transitions of the plurality of resources are based on the tier attribute, the function  attribute and the productivity attribute of the plurality of resources (This claim element includes all the limitations of claim 1.);
receive a set of controls comprising at least an objective to optimize a performance of the entity (This claim element includes all the limitations of claim 1.);
generate a controlled model by integrating the set of controls into the model (This claim element includes all the limitations of claim 1.); and 
determine a set of outcomes from the controlled model wherein the set of outcomes comprises at least a set of transitions relating to the plurality of resources, and the set of transitions optimizes the performance of the entity (This claim element includes all the limitations of claim 1).
The above identified abstract ideas are substantially similar to the abstract ideas of claim 1, and the analysis of claim 9 regarding the abstract ideas are the same rationale as above.
Step 2A, prong two:
“a memory device configured to store a database that comprises” directed to a generic computer component (general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h)) and further claim elements:“ first data indicating tier attributes of a plurality of resources of an entity;” “second data indicating function attributes of ….;” ” third data indicating productivity attributes of ….;” ”obtain…;” “train…;” “receive…;” “generate…. ;” and “determine....”  (insignificant extra-solution activity – mere data gathering/output MPEP 2106.05(g)) configured by a processor (i.e., as a generic processor performing a generic computer function to store database based on an indicated gathering different format data - attributes) such that it indicates no more than mere instructions to apply the exception using a generic computer component. 
These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The claim, as a whole, is linked to computer and by a processor model analysis, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actually affecting or implementing the resulting by a processor the outcome data 
Step 2B:
Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered directed towards field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h). Furthermore, as Berkheimer evidence that the claim elements “A system comprising:” “a memory device configured to store a database that comprises:…” hardware processor being configured to:…” are well understood, routine, and conventional, MPEP 2106.05(g) provides support that mere data gathering and output are well understood, routine, and conventional. As such, considering the claim limitations as an ordered combination, claim 9 does include significantly more than the abstract idea. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).
For the foregoing reasons, claim 9 is directed to an abstract idea without significantly more, and is 
Claims 10-14 are dependent on independent claim 9 respectively and includes all the limitations of claim 9.
Claim 10 recites “wherein the model is based on a time inhomogeneous Markov chain.”  Further includes all limitation of claim 2. For the foregoing reasons, claim 10 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101
Claim 11 recites “the first data comprises a quantified tier of the tier attributes of the plurality of resources;” (This claim element includes all limitation of claim 3.) 
“the second data comprises a competency level of each function among the function attributes possessed by each resource among the plurality of resources;” (This claim element includes all limitation of claim 4.)
“the productivity attributes are based on historical data relating to performance of the plurality of resources.” (This claim element includes all limitation of claim 5.)
For the foregoing reasons, claim 11 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
Claim 12 recites “wherein the set of outcomes indicate at least one of” (This claim element includes all limitation of claim 6.):
“a recommendation to add at least one resource of a particular attribute to the plurality of resources, the particular attribute comprising at least one of the tier attribute, the function attribute, and the productivity attribute; a recommendation to modify at least one composition of resources in the entity; and a recommendation to assign different tasks to at least one composition of the resources in the entity.” (This claim element includes all limitation of claim 6.)
For the foregoing reasons, claim 12 is directed to an abstract idea without significantly more, and is 
Claim 13 recites “wherein the hardware processor is further configured to:” (This claim element includes all limitation of claim 9, except “further” which  is directed to an abstract idea without significantly more.)
 “determine an amount of resources of the plurality of resources exceeds a threshold;” (This claim element includes all limitation of claim 7) and 
“apply an approximation technique on the model to determine the set of outcomes.” (This claim element includes all limitation of claim 7)
For the foregoing reasons, claim 13 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
Claim 14 recites “wherein the hardware processor is further configured” (This claim element includes all limitation of claim 13.) “to retrain the model using the set of outcomes.” (This claim element includes all limitation of claim 8)
For the foregoing reasons, claim 14 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

Step 1:
Claims 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (Signal per se).  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims include “computer readable storage medium”. A review of Applicant’s Specification, para. [0056] provides “The computer readable storage medium may be , for example , but is not limited to , an electronic storage device , a magnetic storage device , an optical storage device , an electromagnetic storage device , a semiconductor storage device , or any suitable computer readable storage medium” can include a signal which is storing the instructions and accessible by a processor. As such, MPEP 2106.03(II) states: “ A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.” “For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).” Examiner respectfully suggests that amending the claims to more explicitly disclaim transitory medium, such as using “non-transitory computer readable medium” would overcome this rejection. 
For the sake of compact prosecution, while claim 15 is found ineligible under step 1 of the Alice analysis, as a signal per se, Examiner is providing a full analysis for those claims presuming the claim language is amended for those claims and that analysis moves to step 2.
Step 2A, prong one:
In order to apply step 2A, a recitation of claim 9 is copied below. The limitations of the claim that describe an abstract idea are bolded. 

A computer program product of evaluating a performance of an entity, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing element of a device to cause the device to: (preamble)
obtain first data indicating tier attributes of a plurality of resources of an entity (This claim element includes all the limitations of claim 1);
obtain second data indicating function attributes of the plurality of resources (This claim element includes all the limitations of claim 1);
 obtain third data indicating productivity attributes of the plurality of resources (This claim element includes all the limitations of claim 1);
train a model based on the first data, the second data, and the third data (This claim element includes all the limitations of claim 1),
wherein the model represents one or more transitions of the plurality of resources over time  and the transitions of the plurality of resources are based on the tier attribute, the function  attribute and the productivity attribute of the plurality of resources (This claim element includes all the limitations of claim 1);
receive a set of controls comprising at least an objective to optimize a performance of the entity (This claim element includes all the limitations of claim 1.);
generate a controlled model by integrating the set of controls into the model (This claim element includes all the limitations of claim 1); and 
determine a set of outcomes from the controlled model wherein the set of outcomes comprises at least a set of transitions relating to the plurality of resources, and the set of transitions optimizes the performance of the entity (This claim element includes all the limitations of claim 1).
The above identified abstract ideas are substantially similar to the abstract ideas of claim 1, and the analysis of claim 9 regarding the abstract ideas are the same rationale as above.
Step 2A, prong two:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim recites the additional element limitations:  “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing element of a device to cause the device to” directed to a generic computer component (general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h)) and further claim elements:   “obtain first data indicating tier attributes of a plurality of resources of an entity;” “obtain second data indicating function attributes of ….;” ”obtain third data indicating productivity attributes of ….;” “train…;” “receive…;” “generate…. ;” and “determine....”   (insignificant extra-solution activity – mere data gathering/output MPEP 2106.05(g)) configured by a computer program product (i.e., as a generic computer program product performing a generic computer program function to store database based on an indicated gathering different format data - attributes) such that it indicates no more than mere instructions to apply the exception using a generic computer product component. 
These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. As discussed above with 
The claim, as a whole, is linked to computer and by a processor model analysis, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actually affecting or implementing the resulting by a computer program product the outcome data format (i.e., three different format data – (tier, function, productivity) attributes). Thus, the use of generic computer program components is insignificant extra solution activity and does not integrate the identified abstract ideas of the claim into a practical application. 
Step 2B:
Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered directed towards field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h). Furthermore, as Berkheimer evidence that the claim elements “computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing element of a device to cause the device to:…” are well understood, routine, 
For the foregoing reasons, claim 15 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
Claims 16-20 are dependent on independent claim 15 respectively and includes all the limitations of claim 15.
Claim 16 recites “wherein the model is based on a time inhomogeneous Markov chain” (This claim element includes all limitation of claim 2).
For the foregoing reasons, claim 16 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101
Claim 17 recites “the first data comprises a quantified tier of the tier attributes of the plurality of resources” (This claim element includes all limitation of claim 3); 
“the second data comprises a competency level of each function among the function attributes possessed by each resource among the plurality of resources” (This claim element includes all limitation of claim 4);
“the productivity attributes are based on historical data relating to performance of the plurality of resources.” (This claim element includes all limitation of claim 5)

Claim 18 recites “wherein the set of outcomes indicate at least one of” (This claim element includes all limitation of claim 6):
“a recommendation to add at least one resource of a particular attribute to the plurality of resources, the particular attribute comprising at least one of the tier attribute, the function attribute, and the productivity attribute; a recommendation to modify at least one composition of resources in the entity; and a recommendation to assign different tasks to at least one composition of the resources in the entity” (This claim element includes all limitation of claim 6).
For the foregoing reasons, claim 18 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
Claim 19 recites “wherein the program instructions are further executable by the processing element of the device to cause the device to” (This claim element includes all limitation of claim 15):
 “determine an amount of resources of the plurality of resources exceeds a threshold” (This claim element includes all limitation of claim 7) ; and 
“apply an approximation technique on the model to determine the set of outcomes” (This claim element includes all limitation of claim 7).
For the foregoing reasons, claim 19 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
Claim 20 recites “wherein the program instructions are further executable by the processing element of the device” (This claim element includes all limitation of claim 15) “to retrain the model using the set of outcomes.” (This claim element includes all limitation of claim 8).
For the foregoing reasons, claim 20 is directed to an abstract idea without significantly more, and is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-12, 14-18 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ezry et al. (“ENTERPRISE RESOURCE MANAGEMENT” Pub. No.: US 2017/0147955A1; hereinafter “Ezry”). 
Regarding claim 1, Ezry discloses:
	A computer-implemented method comprising (Ezry: para. [0005] “computer processors to implement a method for optimizing an allocation of enterprise resources, said method comprising,”):
Obtaining (Ezry: para.[0043] “In step 401 of the method for optimizing the allocation of enterprise resources, the resource management tools may collect employee data from one or more data sources, for each employee of the enterprise. In step 403 resource management tools may further generate an employee profile from the collected employee data.“), by a processor (Ezry: para.[0004] “by the computer processor,”), first data indicating tier attributes of a plurality of resources of   an entity; (Ezry: [0045]” The information available from the data sources may include information relating to the employees attributes, such as the employee’s productivity, efficiency, education, expertise level (i.e., tier), relative wage level (i.e., tier), current compensation received, length of time retained by the enterprise…” para. [0076] “In step 703, the resource management tools may select an employee of interest from a plurality of the enterprise employees. The resource management tools may also select the state, 's', an employee action 'a', having an associated cost and a corresponding reward value, “r”. which may be a function of the state and action and defined by the function “r(s, a).”)
Obtaining  (Ezry: para.[0043] “In step 401 of the method for optimizing the allocation of enterprise resources, the resource management tools may collect employee data from one or more data sources, for each employee of the enterprise. In step 403 resource management tools may further generate an employee profile from the collected employee data.“), by the processor (Ezry: para.[0004] “by the computer processor,”), second data indicating function attributes of the plurality of    resources; (Ezry: para. [0045] ”The information available from the data sources may include information relating to the employees attributes, such as the employee’s productivity, efficiency, education, expertise level (i.e., tier), relative wage level (i.e., tier), current compensation received, length of time retained by the enterprise…” para. [0076] “In step 703, the resource management tools may select an employee of interest from a plurality of the enterprise employees. The resource management tools may also select the state, 's', an employee action 'a', having an associated cost and a corresponding reward value, “r”.  
Obtaining (Ezry: para.[0043] “In step 401 of the method for optimizing the allocation of enterprise resources, the resource management tools may collect employee data from one or more data sources, for each employee of the enterprise. In step 403 resource management tools may further generate an employee profile from the collected employee data.“), by the processor (Ezry: para.[0004] “by the computer processor,”), third data indicating productivity attributes of the plurality of    resources; (Ezry: para. [0045]” The information available from the data sources may include information relating to the employees attributes, such as the employee’s productivity, efficiency, education, expertise level (i.e., tier), relative wage level (i.e., tier), current compensation received, length of time retained by the enterprise…” para. [0076] “In step 703, the resource management tools may select an employee of interest from a plurality of the enterprise employees. The resource management tools may also select the state, 's', an employee action 'a', having an associated cost and a corresponding reward value, “r”. which may be a function of the state and action and defined by the function “r(s, a).”)
Training (Ezry: See Fig. 6, para. [0070] ” After the appropriate state has been selected, in step 613 the next employee action may be selected for evaluation (e.g. promotion, increased compensation, upskilling, cross skilling etc.). The resource management tools may proceed back to step 603 and repeat the calculation steps 603, 605 and 607 for the selected state and employee action selected in step 611 and 613 respectively.” Para. [0051] “Employee actions may include a change in compensation (increase or decrease), a promotion, up-skill training and/or cross-skill training.”-Examiner interprets FIG. 6 steps 603, 605, and 607 as training the model.) by the processor (Ezry: para.[0004] “by the computer processor,”), a model based on the first data, the second data, and the third    data, (Ezry: para. [0005] ”a set of employee data from one or more data sources;” [0045]” The information available from the data sources may include information relating to the 
wherein the model represents one or more transitions of the plurality of resources over time, and (Ezry: para. [0051] “In step 407, the resource management tools may analyze the historical data to compute the probability that a particular allocation of resources by the enterprise will produce a transition from a current employee state to a different employee state, as a function of an employee action…Employee actions may include a change in compensation (increase or decrease), a promotion, up-skill training and/or cross-skill training.”)
the transitions of the plurality of resources are based on the tier attribute, the function attribute, and the productivity attribute of the plurality of resources; (Ezry: para. [0051] “In step 407, the resource management tools may analyze the historical data to compute the probability that a particular allocation of resources by the enterprise will produce a transition from a current employee state to a different employee state, as a function of an employee action… Employee actions may include a change in compensation (increase or decrease), a promotion, up-skill training and/or cross-skill training.”)
receiving, by the processor (Ezry: para. [0005] “receiving, by the computer processor”), a set of controls comprising at least an objective to optimize     a performance of the entity (Ezry: para. [0005] “the one or more computer processors to implement a method for optimizing an allocation of enterprise resources, said method comprising the steps of: receiving, by the computer processor, a set of employee data from one or more data sources,” para. [0045] “The information available from 
generating, by the processor (Ezry: para. [0005] “generating, by the computer processor”), a controlled (Ezry: para. [0031] “Resource usage can be monitored, controlled...”) model by integrating the set of controls into the  model; (Ezry: para. [0047]; “clustering/quantization models and algorithms may be integrated as a built in function of the resource management tools. In other embodiments, the clustering/quantization models may be part of an analytics engine, loaded into a resource management system”); and 
determining (Ezry: para. [0061] “determining whether the resources may be more efficiently spent on other actions that may be less costly, or achieve greater benefits.”),  by the processor (Ezry: para. [0005] “ by the computer processor”), a set of outcomes from the controlled model (Ezry: para. [0072] “The resource management tools may continue to generate and save predicted outcomes and reward values for the selected employee until the resource management tools make the determination in step 615”), wherein the  set of outcomes comprises at least a set of transitions relating to the plurality of resources (Ezry: para. [0063] “employee using the generated probability tables and the calculable benefits associated with transitioning the employee from one state to another….the resource management tools can select the optimal employee action that would yield the most beneficial outcome for the particular employee.”), and  the set of transitions optimizes the performance of the entity. (Ezry: para. [0063] “employee using the generated probability tables and the calculable benefits associated with transitioning the employee from one state to another….the resource management tools 
Regarding claim 2, Ezry discloses all of the features with respect to claim 1 
as outlined above and further Ezry discloses:
The computer-implemented method of claim 1, wherein the model is based
on a  time inhomogeneous Markov chain (Ezry: para. [0054] “applying a Markov Chain estimation for the selected employee. A Markov Chain estimate may refer to a stochastic model that predicts the probability that a random process may undergo a transition from one state to another state. In Markov Chain estimation, the probability distribution may be dependent only on the current state of the employee and the sequence of events preceding the current state.”)
Examiner notice that a reference from an Ezry teaching regarding a “Markov Chain estimate” refer to definition of “time-inhomogeneous Markov chain”. Further is provided an URL link below which argument Ezry teaching: (https://dukespace.lib.duke.edu/dspace/bitstream/handle/10161/8918/Jiarou%20Shen_Math%20Thesis.pdf?sequence=1 Abstract: “Time-inhomogeneous Markov chains refer to chains with different transition probability matrices at each step.”.)
Regarding claim 3, Ezry discloses all of the features with respect to claim 1 
as outlined above and further Ezry discloses:
wherein the first data comprises a  quantified tier of the tier attributes of the plurality of resources. (Ezry: para. [0046] “the employee's state may be identified by applying a quantization/clustering algorithm model to employee's profile. The quantization/clustering algorithm may compare the attributes of the employee with the attributes of other past and present employees and then organize the employee profiles into groups based on the similarity of  
Regarding claim 4, Ezry discloses all of the features with respect to claim 1 
as outlined above and further Ezry discloses:
wherein the second data comprises a competency level of each function among the function attributes possessed by each  resource among the plurality of resources (Ezry: para. [0076] “In step 703, the resource management tools may select an employee of interest from a plurality of the enterprise employees. The resource management tools may also select the state, 's', an employee action 'a', having an associated cost and a corresponding reward value, “r”. which may be a function of the state and action and defined by the function “r(s, a).”). 
Regarding claim 5, Ezry discloses all of the features with respect to claim 1 
as outlined above and further Ezry discloses:
wherein the productivity attributes   are based on historical data relating to performance of the plurality of resources (Ezry: para. [0065] “The resource management tools use the historical data for the particular employee state to predict, the life time reward that will be received as a result of performing the selected employee action.”).
Regarding claim 6, Ezry discloses all of the features with respect to claim 1 
as outlined above and further Ezry discloses:
wherein the set of outcomes  indicate at least one of (Ezry, para. [0063] "the resource management tools can select the optimal employee action that would yield the most beneficial outcome for the particular employee.” Claim 8: providing at least one support service: 
 a recommendation to add at least one resource of a particular attribute to the plurality of  resources (Ezry: para. [0003] “employees in order to make strategic recommendations relating to the distribution of resources that align with the business’s global strategy.” [0068] “Accounting for each possible outcome in an employee's career may be especially difficult when transitions to a different state are possible as a result of an employee action at a particular point in time. To account for such a large amount of variability, embodiments of the resource management tools may perform a determination at step 609. At step 609 embodiments of the resource management tools may determine whether or not the resource management tools have calculated each possible employee action and said employee action’s benefit, within a particular time period.”), the particular attribute comprising at least one of the tier attribute, the function attribute, and the productivity attribute (Ezry: [0045]” The information available from the data sources may include information relating to the employees attributes, such as the employee’s productivity, efficiency, education, expertise level (i.e., tier), relative wage level (i.e., tier), current compensation received, length of time retained by the enterprise…”); 
a recommendation to modify at least one composition of resources in the entity (Ezry: para. [0003] “employees in order to make strategic recommendations relating to the distribution of resources that align with the business’s global strategy.” [0068] “Accounting for each possible outcome in an employee's career may be especially difficult when transitions to a different state are possible as a result of an employee action at a particular point in time. To account for such a large amount of variability, embodiments of the resource management tools may perform a determination at step 609. At step 609 embodiments of the resource management tools may determine whether or not the resource management tools have calculated each possible employee action and said employee action’s benefit, within a particular ; and
a recommendation to assign different tasks to at least one composition of the resources in   the entity (Ezry: para. [0003] “employees in order to make strategic recommendations relating to the distribution of resources that align with the business’s global strategy.” [0068] “Accounting for each possible outcome in an employee's career may be especially difficult when transitions to a different state are possible as a result of an employee action at a particular point in time. To account for such a large amount of variability, embodiments of the resource management tools may perform a determination at step 609. At step 609 embodiments of the resource management tools may determine whether or not the resource management tools have calculated each possible employee action and said employee action’s benefit, within a particular time period.”).
Regarding claim 8, Ezry discloses all of the features with respect to claim 1
as outlined above and further Ezry discloses:
further comprising retraining the  model using the set of outcomes (Ezry: para. [0047] “clustering/quantization models and algorithms may be integrated as a built in function of the resource management tools.” See Fig. 6, para. [0070] ”  After the appropriate state has been selected, in step 613 the next employee action may be selected for evaluation (e.g. promotion, increased compensation, upskilling, cross skilling etc.). The resource management tools may proceed back to step 603 and repeat the calculation steps 603, 605 and 607 for the selected state and employee action selected in step 611 and 613 respectively.” para.[0051] “Employee actions may include a change in compensation (increase or decrease), a promotion, up-skill training and/or cross-skill training. The phrase "up-skill training” may refer to teaching the current employee a new skill that may expand the employee's capabilities within the employee's current job functions. Cross-skill training on the other hand may refer to training an employee in a skill that is tangentially related to . Examiner interprets FIG. 6 steps 603, 605, and 607 as training the model and the iterative feedback of 611 and 613 as retraining after updating the employee actions.
Regarding claim 9, Ezry discloses:
	A system comprising: a memory device configured to store a database that comprises (Ezry: para. [0006] “a computer system, comprising one or more processor, one or more memories coupled to the one or more computer processors, and one or more computer readable storage devices coupled to the one or more processors, said one or more storage devices containing program code executable by the one or more processors via one or more memories to implement a method for optimizing an allocation of enterprise resources,” para[0092] “. The computer system 1190 comprises a processor 1191, an input device para 1192 coupled to the processor 1191, an output device 1193 coupled to the processor 1191, and memory devices 1194 and 1195 each coupled to the processor 1191…The memory device 1195 includes a computer code 1197 which is a computer program that comprises computer-executable instructions. The computer code 1197 includes software or program instructions that may implement an algorithm for automating employee management decisions.” [0064] “implemented by the resource management tools and store the values resulting from each employee action in a dataset.”): 
first data indicating tier attributes of a plurality of resources of an entity (This claim element have a same feature disclosure as a claim 1);
  second data indicating function attributes of the plurality of resources (This claim element have a same feature disclosure as a claim 1);
 third data indicating productivity attributes of the plurality of resources (This claim element have a same feature disclosure as a claim 1);
a hardware processor configured to be in communication with the memory device, the         
hardware processor being configured to (Ezry: para. [0006] “a computer system, comprising one or more processors, one or more memories coupled to the one or more computer processors, and one or more computer readable storage devices coupled to the one or more processors, said one or more storage devices containing program code executable by the one or more processors via one or more memories to implement a method for optimizing an allocation of enterprise resources,”):
obtain the first data, the second data, and the third data (Ezry: para. [0005] ”a set of employee data from one or more data sources;” [0045]” The information available from the data sources may include information relating to the employees attributes, such as the employee’s productivity, efficiency, education, expertise level (i.e., tier), relative wage level (i.e., tier), current compensation received, length of time retained by the enterprise…” para. [0076] “In step 703, the resource management tools may select an employee of interest from a plurality of the enterprise employees. The resource management tools may also select the state, 's', an employee action 'a', having an associated cost and a corresponding reward value, “r”. which may be a function of the state and action and defined by the function “r(s, a).”) from the memory (Ezry: para. [0025] “Memory system 8 includes software 17 comprising computer programming code for resource management tools implementing methods for optimizing the allocation of enterprise resources in the resource management system.”); train a model based on the first data, the second data, and the third data (Ezry: para. [0005] ”a set of employee data from one or more data sources;” para.” [0051] “Employee actions may include a change in compensation (increase or decrease), a promotion, up-skill training and/or cross-skill training. The phrase "up-skill training may refer to teaching the current employee a new skill that may expand the employee's capabilities within the employee's current job , 
wherein the model represents one or more transitions of the plurality of resources over time (Ezry: para. [0054] “A Markov Chain estimate may refer to a stochastic model that predicts the probability that a random process may undergo a transition from one state to another state. In Markov Chain estimation, the probability distribution may be dependent only on the current state of the employee and the sequence of events preceding the current state”), and the transitions of the plurality of resources are based on the tier attribute, the function attribute, and   the productivity attribute of the plurality of resources (Ezry: [0045] ”The information available from the data sources may include information relating to the employees attributes, such as the employee’s productivity, efficiency, education, expertise level (i.e., tier), relative wage level (i.e., tier), current compensation received, length of time retained by the enterprise…” para. [0076] “In step 703, the resource management tools may select an employee of interest from a plurality of the enterprise employees. The resource management tools may also select the state, 's', an employee action 'a', having an associated cost and a corresponding reward value, “r”. which may be a function of the state and action and defined by the function “r(s, a).”);
receive a set of controls comprising at least an objective to optimize a performance of the entity (This claim element have a same feature disclosure as a claim 1);
generate a controlled model by integrating the set of controls into the model (This claim element have a same feature disclosure as a claim 1); and 
determine a set of outcomes from the controlled model (This claim element have a same , wherein the set of outcomes comprises at least a set of transitions relating to the plurality of resources (This claim element have a same feature disclosure as a claim 1, and the set of transitions optimizes the performance of the entity (This claim element have a same feature disclosure as a claim 1).
Regarding claim 10, Ezry discloses all of the features with respect to claim 9
as outlined above and further Ezry discloses:
The system of claim 9, wherein the model is based on a time in  homogeneous  Markov chain (This claim element have a same feature disclosure as a claim 2).
Regarding claim 11, Ezry discloses all of the features with respect to claim 
as outlined above and further Ezry discloses:
wherein: the first data comprises a quantified tier of the tier attributes of the plurality of resources (This claim element have a same feature disclosure as a claim 3);
 the second data comprises a competency level of each function among the function 
attributes possessed by each resource among the plurality of resources (This claim element have a same feature disclosure as a claim 4); and
the productivity attributes are based on historical data relating to performance of the plurality of resources (This claim element have a same feature disclosure as a claim 5).
Regarding claim 12, Ezry discloses all of the features with respect to claim 9 
as outlined above and further Ezry discloses:
wherein the set of outcomes indicate at least one of: a recommendation to add at least one resource of a particular attribute to the plurality of resources (This claim element have a same feature disclosure as a claim 6), the particular attribute comprising at least one of the tier attribute , the function attribute, and the productivity attribute (This claim element have a same feature disclosure as a claim 6); a recommendation to modify at least one composition of resources in the entity(This claim element have a same feature disclosure as a claim 6); and
a recommendation to assign different tasks to at least one composition of the resources in the entity (This claim element have a same feature disclosure as a claim 6).
Regarding claim 14, Ezry discloses all of the features with respect to claim 9 
as outlined above and further Ezry discloses:
wherein the hardware processor is further configured to (This claim element have a same feature disclosure as a claim 9) retrain the model using the set of outcomes (This claim element have a same feature disclosure as a claim 8).
Regarding claim 15, Ezry discloses:
A computer program product of evaluating a performance of an entity (Ezry: para. [0005] “a computer program product,” para.[0021] “Embodiments of the present invention evaluate the employee's current state and predict the employee life time effects of investing resources in the employee.”, the  computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processing of a device to (Ezry: para. [0005] “a computer program product, comprising one or more computer readable hardware storage devices having computer readable program code stored therein, said program code containing instructions executable by the one or more computer processors…”): 
obtain first data indicating tier attributes of a plurality of resources of an entity (This claim element have a same feature disclosure as a claim 1);
obtain second data indicating function attributes of the plurality of resources (This claim ; 
obtain third data indicating productivity attributes of the plurality of resources (This claim element have a same feature disclosure as a claim 1);
train a model based on the first data, the second data, and the third data (This claim element have a same feature disclosure as a claim 1), wherein the model represents one or more transitions of the plurality of resources over time (This claim element have a same feature disclosure as a claim 1), and the transitions of the plurality of resources are based on the tier attribute, the function attribute, and the productivity attribute of the plurality of resources (This claim element have a same feature disclosure as a claim 1);
receive set of controls comprising at least an objective to optimize a performance of the entity (This claim element have a same feature disclosure as a claim 1);
generate a controlled model by integrating the set of controls into the model (This claim element have a same feature disclosure as a claim 1); and
determine a set of the transition relating to the plurality of resources (This claim element have a same feature disclosure as a claim 1), and the set of transitions optimizes the performance of the entity (This claim element have a same feature disclosure as a claim 1).
Regarding claim 16, Ezry discloses all of the features with respect to clai15
claim 15 as outlined above and further Ezry discloses:
wherein the model is based on a time  inhomogeneous Markov chain  (This claim element have a same feature disclosure as a claim 2).
Regarding claim 17, Ezry discloses all of the features with respect to claim 15 as outlined above and further Ezry discloses:
wherein: the first data comprises a quantified tier of the tier attributes of the plurality of resources (This claim element includes all limitation of claim 3);
the second data comprises a competency level of each function among the function   
attributes possessed by each resource among the plurality of resources (This claim element have a same feature disclosure as a claim 4); and
the productivity attributes are based on historical data relating to performance of the plurality of resources (This claim element have a same feature disclosure as a claim 5).
Regarding claim 18, Davis in view of Ezry discloses all of the features with
respect to claim 15 as outlined above and further Davis in view of Ezry discloses:
wherein the set of outcomes indicate at least one of: a recommendation to add at least one resource of a particular attribute to the plurality of resources (This claim element have a same feature disclosure as a claim 6), the particular attribute comprising at least one of the tier attribute, the function attribute, and the productivity attribute (This claim element have a same feature disclosure as a claim 6);
a recommendation to modify at least one composition of resources in the entity (This claim element have a same feature disclosure as a claim 6); and
a recommendation to assign different tasks to at least one composition of the resources in the entity (This claim element have a same feature disclosure as a claim 6).
Regarding claim 20, Davis in view of Ezry discloses all of the features with
respect to claim 15 as outlined above and further Davis in view of Ezry discloses:
wherein the program instructions are  further executable by the processing element of the device to cause the device(Ezry: para. [0005] “a computer program product, comprising one or more computer readable hardware storage devices having computer readable program code stored  to retrain the model using the set of outcomes (This claim element have a same feature disclosure as a claim 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 13 and 19 are rejected under 35 U.S.C. as being unpatentable over Ezry et al. (“ENTERPRISE RESOURCE MANAGEMENT” Pub. No.: US 2017/0147955A1; hereinafter “Ezry”) in view of Gast et al. (Performance Evaluation: “A refined mean field approximation of synchronous discrete-time populations models” Available online 19 July 2018) hereinafter “Gast
Regarding claim 7, Ezry in view of Gast discloses all of the features with 
respect to claim 1 as outlined above and further Ezry in view of Gast discloses:
further comprising: determining an amount of resources of the plurality of resources exceeds a threshold (Ezry: para. [0068] “To account for such a large amount of variability, embodiments of the resource management tools may perform a determination at step 609. At step 609 embodiments of the resource management tools may determine whether or not the resource management tools have calculated each possible employee action and said employee action’s benefit, within a particular time period.” para. [0090] “In step 417, the resource management tools implement each employee action having an index value that is greater than the index threshold value for each employee id. However, some employees may have multiple employee actions that have an index value greater than the index threshold value.”); and 

(Ezry: para. [0072]“ The resource management tools may continue to generate and save predicted outcomes and reward values for the selected employee until the resource management tools make the determination in step 615”)
However, Ezry does not expressly disclose “applying an approximation technique on the model”.
However, in the same field of endeavor, Gast teaches: pg.2, lns: 43-44. “model can then be analysed using the approximation techniques”.

Regarding claim 13, Ezry in view of Gast discloses all of the features with
respect to claim 9 as outlined above and further Ezry in view of Gast discloses:
 wherein the hardware processor is further configured (This claim element have a same feature disclosure as a claim 9) to determine an amount of resources of the plurality of resources exceeds a threshold (This claim element have a same feature disclosure as a claim 7); and 
apply an approximation technique on the model to determine the set of outcomes (This claim element have a same feature disclosure as a claim 7).
Regarding claim 19, Ezry in view of Gast discloses all of the 
features with respect to claim 15 as outlined above and further Ezry in view of Gast discloses:
wherein the program instructions are   further executable by the processing element of the device to cause the device to (This claim element have a same feature disclosure as a claim 15):
determine an amount of resources of the plurality of resources exceeds a threshold (This claim element have a same feature disclosure as a claim 7); and 
apply an approximation technique on the model to determine the set of outcomes (This claim element have a same feature disclosure as a claim 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Floyd et al. (U.S. US 2017/0365086 A1)- para. [0001] “Information Technology (IT) organizations must manage resources to meet dynamic and changing demands and requirements. Existing and available resources may have a variety of diverse and fragmented technical capacities, each having Supply and demand characteristics that are specific as to technical domain, geographic location, and timeframes.” 
Ezry et al. (U.S. Patent Application Number: US 20180060737A1) -“ building model connections between models in a knowledgebase , which stores case data as model networks.”- Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALIL SYLEJMANI whose telephone number is (571)272-3050.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/H.S./               Examiner, Art Unit 2146                                                                                                                                                                                         
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148